Exhibit 10.2.3

 

HILLTOP HOLDINGS INC.

2003 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of 
                   ,     , is made by and between Hilltop Holdings Inc., a
Maryland corporation (the “Company”), and                         (the
“Optionee”).

 

WHEREAS, the Company has adopted the 2003 Equity Incentive Plan (the “Plan”),
pursuant to which options may be granted to purchase Common Stock;

 

WHEREAS, the Company desires to grant to the Optionee a nonqualified stock
option to purchase the number of shares of Common Stock provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.               Grant of Option

 

(a)           Grant of Option.  The Company hereby grants to the Optionee an
Option to purchase         shares of Common Stock on the terms and conditions
set forth in this Agreement and as otherwise provided in the Plan.  The Option
is not intended to be treated, and shall not be construed, as an Incentive Stock
Option.

 

(b)           Incorporation of Plan.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Optionee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

Section 2.               Terms and Conditions of Option

 

(a)           Exercise Price.  The price at which the Optionee shall be entitled
to purchase shares of Stock upon the exercise of all or any portion of the
Option shall be $           per share.

 

--------------------------------------------------------------------------------


 

(b)           Expiration Date.  The Option shall expire at the close of business
on the tenth anniversary of the date of this Agreement.

 

(c)           Exercisability of Option.

 

(i)   Subject to the other terms of this Agreement regarding the vesting and
exercisability of the Option, the Option shall become vested and exercisable as
of the dates set forth below for the cumulative percentages of shares of Common
Stock set forth below, provided the Optionee is employed by the Company or an
Affiliate as of each such date:

 

Date

 

Percentage of Shares

 

 

 

 

 

 

 

 

 

 

The Committee may, but shall not be required to, provide at any time for the
acceleration of the schedule set forth above.

 

(ii)   Notwithstanding clause (i) above, in the event that the Optionee’s
employment with the Company and its Affiliates is terminated  because of the
Optionee’s death the Option shall become fully vested and exercisable as of the
effective date of such termination.

 

(iii)   Notwithstanding any other provision of this Agreement, the Option shall
become fully vested and exercisable as of a Change in Control.

 

(d)           Method of Exercise.  The Option may be exercised only by written
notice in such form as the Company may adopt from time to time, delivered in
person or by mail in accordance with Section 3(a) and accompanied by payment
therefor or pursuant to such other procedure as the Company may adopt from time
to time.  The purchase price of the shares of Common Stock shall be paid to the
Company (i) in cash or its equivalent, (ii) by tendering to the Company shares
of Common Stock already owned by the Optionee having a total Fair Market Value
less than or equal to the aggregate purchase price, (iii) to the extent
permitted by law, by a “broker cashless exercise” procedure approved by the
Committee, or (iv) by a combination of the foregoing methods.  If requested by
the Committee, the Optionee shall deliver this Agreement evidencing the Option
to the Secretary of the Company who shall endorse thereon a notation of such
exercise and return such Agreement to the Optionee.  A minimum of 100 shares of
Common Stock must be purchased upon the exercise of the Option unless a lesser
number of shares of Common

 

2

--------------------------------------------------------------------------------


 

Stock so purchased constitutes the total number of shares of Common Stock then
purchasable under the Option.

 

(e)           Exercise Following Termination of Employment.   In the event that
the Optionee ceases to be employed by the Company or an Affiliate, that portion
of the Option that is not or does not become then exercisable shall immediately
terminate and that portion of the Option that is or becomes exercisable at the
time of the Optionee’s termination of employment shall terminate as follows:

 

(i)            If the Optionee’s termination of employment is due to his/her
death or disability (within the meaning of the Company’s long-term disability
plan), the Option (to the extent exercisable at the time of the Optionee’s
termination of employment) shall be exercisable for a period of twelve months
following such termination of employment, and shall thereafter terminate;

 

(ii)           If the Optionee’s termination of employment is by the Company or
an Affiliate for Cause, the Option shall terminate on the date of the Optionee’s
termination of employment;

 

(iii)          If the Optionee voluntarily terminates his/her employment with
the Company and its Affiliates, the Option (to the extent exercisable at the
time of the Optionee’s termination) shall be exercisable for a period of 60 days
following such termination of employment, and shall thereafter terminate; and

 

(iv)          If the Optionee’s termination of employment is for any other
reason, the Option (to the extent exercisable at the time of the Optionee’s
termination of employment) shall be exercisable for a period of 60 days
following such termination of employment, and shall thereafter terminate.

 

Notwithstanding the foregoing, no provision in this Section 2(e) shall extend
the exercise period of an Option beyond its original term set forth in
Section 2(b).

 

(f)            Nontransferability.  The Option shall not be transferable by the
Optionee other than by will or the laws of descent and distribution.

 

(g)           Rights as a Stockholder.  The Optionee shall not be deemed for any
purpose to be the owner of any shares of Stock subject to the Option unless,
until and to the extent that (i) the Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the Optionee
the shares of Stock for which the Option shall have been exercised, and
(iii) the Optionee’s name shall have been entered as a stockholder of record
with respect to such shares of Stock on the books of the Company.

 

(i)            Income Taxes.  The Company may, in its discretion, require that
the Optionee pay to the Company at or after (as determined by the Committee) the
time of

 

3

--------------------------------------------------------------------------------


 

exercise of any portion of the Option any such additional amount as the Company
deems necessary to satisfy its liability to withhold federal, state or local
income tax or any other taxes incurred by reason of the exercise or the transfer
of shares of Common Stock thereupon.  The Optionee may elect to satisfy part of
this obligation by requesting that the Company withhold a portion of the shares
of Common Stock to be received upon the exercise of the Option having a Fair
Market Value equal to the minimum amount required to be withheld.  For purposes
of this Agreement, the Fair Market Value of the shares of Common Stock to be so
withheld shall be calculated on the date on which the amount of tax to be
withheld is determined.

 

Section 3.               Miscellaneous

 

(a)           Notices.  Unless otherwise determined by the Committee, any and
all notices, designations, consents, offers, acceptances and any other
communications provided for herein shall be given in writing and shall be
delivered either personally or by registered or certified mail, postage prepaid,
which shall be addressed, in the case of the Company to the General Counsel of
the Company at the principal office of the Company and, in the case of the
Optionee, to Optionee’s address appearing on the books of the Company or to
Optionee’s residence or to such other address as may be designated in writing by
the Optionee.

 

(b)           No Right to Continued Employment.  Nothing in the Plan or in this
Agreement shall confer upon the Optionee any right to continue in the employ of
the Company or any Affiliate or shall interfere with or restrict in any way the
right of the Company and its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge the Optionee at any time for any reason
whatsoever, with or without Cause.

 

(c)           Bound by Plan.  By signing this Agreement, the Optionee
acknowledges that he/she has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

 

(d)           Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Optionee and the beneficiaries, executors, administrators, heirs and successors
of the Optionee.

 

(e)           Validity/Invalidity.  The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

(f)            Modifications.  No adverse change or modification of any
provision of this Agreement shall be valid, and no waiver of any provision of
this Agreement shall be valid, unless the same be in writing and signed by the
parties hereto.

 

(g)           Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter

 

4

--------------------------------------------------------------------------------


 

contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(h)           Governing Law.  This Agreement and the rights of the Optionee
hereunder shall be construed and determined in accordance with the laws of the
State of Maryland.

 

(i)            Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(j)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the         day of                , 20  .

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

[OPTIONEE]

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Address:

 

 

6

--------------------------------------------------------------------------------